parole is without merit. Under NRS 213.1099(2)(e), the Parole Board is
                   required to consider any documents or statements from the victim.         See

                   also NRS 213.005(3)(c) (defining victim to include the victim's immediate
                   family). This is true even if the statements concern allegations for which
                   the appellant was not charged with or was not found guilty. See Gometz v.
                   U.S. Parole Comm'n, 294 F.3d 1256, 1261 (10th Cir. 2002) (recognizing
                   parole board's ability to "make independent findings of criminal conduct
                   and even consider unadjudicated offenses that are connected to the offense
                   of conviction"); Kajevic v. Baer, 588 F. Supp. 1061, 1065 (E.D. Mich. 1984)
                   ("The Parole Commission is not restricted to considering information only
                   about the offense for which a prisoner was formally convicted, but may
                   also consider information about the prisoner's total offense." (citations
                   omitted)); State ex rel. Lipschutz v. Shoemaker, 551 N.E.2d 160, 162 (Ohio
                   1990) (affirming parole board's consideration of unadjudicated illegal
                   conduct to determine inmate's pattern of criminal behavior).'
                               Appellant's next argument is that by denying appellant parole
                   based on unadjudicated charges, the Parole Board was infriniging on the
                   powers of the judicial branch and violated separation of powers.     See Nev.

                   Const. art. 3, § 1 (separating Nevada's government into three separate
                   branches). While the Parole Board is a part of the executive branch, it
                   made no attempt to lengthen the sentence imposed on appellant by the
                   district court, and thus, did not violate separation of powers.      See Nev.

                          lAppellant also argues that the district court abused its discretion in
                   denying the writ due to appellant's failure to cite Nevada caselaw on
                   point. A review of the district court order, however, shows that the district
                   court's denial was not premised on a failure to cite caselaw to support his
                   claim, but simply stated that the caselaw appellant cited did not support
                   his proposition. Thus, this argument is also without merit.


&FREW COURT
        OF
     NEVADA
                                                         2
(0) 1947A    GaW
                 Dept. of Prisons v. Kimsey, 109 Nev. 519, 523, 853 P.2d 109, 111-12 (1993)
                 (recognizing that the parole board is part of the executive branch); Artez v.
                 Mulcrone, 673 F.2d 1169, 1170 (10th Cir. 1982) ("In granting or denying
                 parole, the Parole Commission does not modify a trial court's sentence, but
                 merely determines whether the individual will serve the sentence inside or
                 outside the prison walls."); Smaldone v. United States, 458 F. Supp. 1000,
                 1003 (D. Kan. 1978) (refusing to find a violation of separation of powers
                 because "a decision to grant or deny parole does not modify or otherwise
                 alter a prisoner's sentence"); Simmons v. Commonwealth of Ky.,            232
S.W.3d 531, 535 (Ky. Ct. App. 2007) (recognizing parole board as part of
                 the executive branch and holding that denial of parole did not usurp
                 judicial authority); Padilla v. Utah Bd. of Pardons & Parole, 947 p.2d 664,
                 669 (Utah 1997) (finding no violation of separation of powers because "the
                 Board merely exercises its . . . authority to commute or terminate an
                 indeterminate sentence").
                               For the reasons discussed above, we
                               ORDER the judgment of the district court AFFIRMED.




                 Parraguirre



                 cc: Hon. Michael Montero, District Judge
                      Robert Leslie Stockmeier
                      Attorney General/Dep't of Public Safety/Carson City
                      Pershing County Clerk
SUPREME COURT
      OF
    NEVADA
                                                       3
(0) 1947A 4009